             18-04802-NPO Dkt 19 Filed 12/26/18 Entered 12/26/18 23:13:28 Page 1 of 2



                                               Notice of Chapter 11 Bankruptcy Case
                            United States Bankruptcy Court Southern District of Mississippi

 Information to identify the case:
 Debtor
                   VC Macon, GA, LLC                                                           EIN 27−1759911
                   Name


 United States Bankruptcy Court of the Southern District of Mississippi                        Date case filed for chapter 11 12/14/18
 Case number: 18−04802−NPO

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Cell Phones and other electronic devices are generally not allowed in the courthouses of this District. For more information visit
www.mssb.uscourts.gov.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                        VC Macon, GA, LLC

  2. All other names used in the
     last 8 years

  3. Address                                   599 Highland Colony Parkway
                                               Suite 120
                                               Ridgeland, MS 39157

  4. Debtor's attorney                         Craig M. Geno                                             Contact phone 601 427−0048
      Name and address                         Law Offices of Craig M. Geno, PLLC
                                               587 Highland Colony Pkwy.
                                               Ridgeland, MS 39157

  5. Bankruptcy clerk's office                 501 East Court Street, Suite 2.300                        Office Hours:
      Documents in this case may be            P.O. Box 2448                                             Monday − Friday 8:00 AM − 5:00 PM
      filed at this address. You may           Jackson, MS 39225−2448
      inspect all records filed in this case
      at this office or online at                                                                        Contact phone: 601−608−4600
      www.pacer.gov.
                                                                                                         Date: 12/27/18

  6. Meeting of creditors                      January 23, 2019 at 10:00 AM                              Location:
     The debtor's representative must
     attend the meeting to be questioned The meeting may be continued or adjourned to a later            Thad Cochran United States
     under oath. Creditors may attend,   date. If so, the date will be on the court docket.              Courthouse, 501 East Court Street,
     but are not required to do so.                                                                      Suite 1.452, Jackson, MS 39201
     Debtor's representative must provide
     original picture identification to the
     trustee at the meeting.

                                                                                                           For more information, see page 2 >
Official Form 309F (For Corporations or Partnerships)          Notice of Chapter 11 Bankruptcy Case (12/17)                                           page 1
            18-04802-NPO Dkt 19 Filed 12/26/18 Entered 12/26/18 23:13:28 Page 2 of 2

Debtor VC Macon, GA, LLC                                                                                      Case number 18−04802−NPO


  7. Proof of claim deadline                  Deadline for filing proof of claim: (except for governmental agencies) 4/15/19
                                              Deadline for governmental units to file a proof of claim: 6/12/19

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                              may be obtained at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                              unliquidated, you must file a proof of claim or you might not be paid on your claim and
                                              you might be unable to vote on a plan. You may file a proof of claim even if your claim is
                                              scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at
                                              www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                              claim. Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court,
                                              with consequences a lawyer can explain. For example, a secured creditor who files a
                                              proof of claim may surrender important nonmonetary rights, including the right to a jury
                                              trial.

  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you
     deadline                                 must start a judicial proceeding by filing a complaint by the deadline stated below.

      The bankruptcy clerk's office must      Deadline for filing the complaint: 3/25/19
      receive a complaint and any required
      filing fee by the following deadline.


  9. Creditors with a foreign                 If you are a creditor receiving notice mailed to a foreign address, you may file a motion
     address                                  asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                              United States bankruptcy law if you have any questions about your rights in this case.

  10. Filing a Chapter 11                     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
      bankruptcy case                         effective unless the court confirms it. You may receive a copy of the plan and a disclosure
                                              statement telling you about the plan, and you may have the opportunity to vote on the
                                              plan. You will receive notice of the date of the confirmation hearing, and you may object
                                              to confirmation of the plan and attend the confirmation hearing. Unless a trustee is
                                              serving, the debtor will remain in possession of the property and may continue to operate
                                              its business.

  11. Discharge of debts                      Confirmation of a chapter 11 plan may result in a discharge of debts, which may include
                                              all or part of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may
                                              never try to collect the debt from the debtor except as provided in the plan. If you want to
                                              have a particular debt owed to you excepted from the discharge and § 523(c) applies to
                                              your claim, you must start a judicial proceeding by filing a complaint and paying the filing
                                              fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)        Notice of Chapter 11 Bankruptcy Case (12/17)                               page 2
